Dear Mr. Reeves:
This office is in receipt of your request for reconsideration of Atty. Gen. Op. No. 94-117 which you feel was in error.  You state the interpretation placed upon R.S. 11:710 in the opinion makes it repetitive of R.S. 11:707, and you urge that it could not have been the Legislature's intent to enact a statute to do the same thing as an existing statute.  Moreover, you indicate representatives of the Teachers' Retirement System of Louisiana were in attendance at the committee hearings and gained a clear understanding of the meaning of the language of R.S. 11:710 and have followed that meaning without waiver for seven years and the Legislature has not changed the statute.
Atty. Gen. Op. No. 94-117 specifically noted that the statute is entitled, "Retirees employed in the field of education", and that Act 589 of 1987 stated it was relative to the Teachers' Retirement System of Louisiana to provide with respect to reduction of benefits "of retirees employed in the field of education".  We cannot understand how this clear language can be disregarded in attempting to determine the Legislative intent and accept your position that representatives of the Teachers' Retirement System who were present at the committee hearings know this was not the Legislative intent.
You state that under the interpretation given in the opinion in question it makes the statute repetitive of R.S. 11:707. However, we note that R.S. 11:707 is relative to retirees who return to employment by "an employer covered by this system." We think that is clearly different than R.S. 11:710 which applies to a retiree who returns to employment "in the field of education" where there are persons employed who are members of the Teachers' Retirement System whether by contract or corporate contract, this being distinguishable from R.S. 11:707 which is applicable to an employment by an employer covered by the Teachers' Retirement System.
Consequently, we cannot agree that Atty. Gen. Op. No. 94-117 was in error and should be reversed.  We feel your recourse must be by legislative amendment.
We hope this has clarified our position and reasoning.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR